Title: Franklin and Hall: Notice to Debtors, 25 April 1765
From: Franklin, Benjamin,Hall, David
To: 


[April 25, 1765]
As the Partnership of Franklin and Hall, Printers of this Paper, is now near expired, a Settlement of the Accounts betwixt them is become absolutely necessary; and there being a very considerable Number of Sums, both great and small, due to said Partnership, and many of them of a long Standing, this serves earnestly to request all indebted to them to make speedy Payment, otherwise they will be under the disagreeable Necessity of taking such Measures as cannot be pleasing to either Party. Such, in particular, as are at a Distance, are desired to send, or pay, their Arrears to those who may be impowered to receive the same, and thereby not only prevent that Trouble which cannot be longer delayed, but greatly oblige their very humble Servants,
Franklin and Hall.
